       Case 4:19-cv-01751-DMR Document 49 Filed 09/12/19 Page 1 of 10



1    KRONENBERGER ROSENFELD, LLP
     Karl S. Kronenberger (Bar No. 226112)
2    Jeffrey M. Rosenfeld (Bar No. 222187)
     Tomasz R. Barczyk (Bar No. 312620)
3
     150 Post Street, Suite 520
4    San Francisco, CA 94108
     Telephone: (415) 955-1155
5    Facsimile: (415) 955-1158
     karl@KRInternetLaw.com
6    jeff@KRInternetLaw.com
     tomasz@KRInternetLaw.com
7

8    Attorneys for Plaintiff Peter Todd

9

10

11

12
                                 UNITED STATES DISTRICT COURT
13                              NORTHERN DISTRICT OF CALIFORNIA
14                                     OAKLAND DIVISION

15
     PETER TODD, an individual,                  Case No. 4:19-cv-01751-DMR
16
                   Plaintiff,
17                                               PLAINTIFF PETER TODD’S
            v.                                   SUPPLEMENTAL BRIEF RE.
18                                               DEFENDANT’S SPECIAL MOTION TO
19   ISIS AGORA LOVECRUFT, an individual,        STRIKE PLAINTIFF’S COMPLAINT
                                                 (ANTI-SLAPP MOTION)
20                 Defendant.

21                                               Complaint Filed: April 3, 2019
22

23

24

25

26

27

28
     Case No. 4:19-cv-01751-DMR                   PLAINTIFF’S SUPP. BRIEF RE.
                                                  DEFENDANT’S ANTI-SLAPP MTN.
          Case 4:19-cv-01751-DMR Document 49 Filed 09/12/19 Page 2 of 10



1                                          INTRODUCTION
2            On August 22, 2019, the Court ordered the parties to submit supplemental briefing
3    regarding the application of California Code of Civil Procedure §425.16 (anti-SLAPP) in
4    federal district courts in light of the Ninth Circuit’s decision in Planned Parenthood v.
5    Center for Medical Progress, 890 F.3d 828 (9th Cir. 2018). The Court asked the parties
6    to address several questions related to Planned Parenthood. Below please find Plaintiff’s
7    responses to the Court’s questions.
8    1.      What are the differences between the current motion and a standard
9            summary judgment motion under Rule 56?
10           Anti-SLAPP: Anti-SLAPP allows a defendant to bring a special motion to strike a
11   meritless claim early in a litigation, where the claim arises from acts in furtherance of a
12   person’s right of petition or free speech under the United States Constitution or the
13   California Constitution in connection with a public issue. See Planned Parenthood
14   Federation of America, Inc. v. Center for Medical Progress, No. 16-CV-00236-WHO, 2019
15   WL 3997494, at *70 (N.D. Cal. Aug. 23, 2019). While under Planned Parenthood, anti-
16   SLAPP’s strict timeframe does not apply in the Ninth Circuit, the “early resolution” of an
17   anti-SLAPP motion remains an important aspect of the statute’s purpose and a reflection
18   of the “California legislature’s common-sense concern that these motions be brought and
19   resolved early in the life of the case.” Id. at *71 n.127.
20           The analysis of an anti-SLAPP motion proceeds in two steps. Ramachandran v.
21   City of Los Altos, 359 F. Supp. 3d 801, 810–11 (N.D. Cal. 2019). At step one, the court
22   decides whether the defendant has made a threshold showing that the challenged cause
23   of action is one arising from protected activity. See id. Only if the Court determines that
24   relief is sought based on protected activity does it reach the second step. See id. At step
25   two, the burden shifts to the plaintiff to demonstrate that each challenged claim based on
26   protected activity is legally sufficient and factually substantiated. See id.
27           Under Planned Parenthood, when an anti-SLAPP motion challenges only the legal
28   sufficiency of a claim, a district court should apply the Federal Rule of Civil Procedure
     Case No. 4:19-cv-01751-DMR                          PLAINTIFF’S SUPP. BRIEF RE.
                                                   1     DEFENDANT’S ANTI-SLAPP MTN.
       Case 4:19-cv-01751-DMR Document 49 Filed 09/12/19 Page 3 of 10



1    12(b)(6) standard and consider whether a claim is properly stated. See Planned
2    Parenthood, 890 F.3d at 834. By contrast, when an anti-SLAPP motion challenges the
3    factual sufficiency of a claim, then Federal Rule of Civil Procedure 56 will apply. See id.
4           Under the latter standard (i.e. when an anti-SLAPP motion challenges the factual
5    sufficiency of a claim), “[t]he court, without resolving evidentiary conflicts, must determine
6    whether the plaintiff's showing, if accepted by the trier of fact, would be sufficient to
7    sustain a favorable judgment.” Ramachandran, 359 F. Supp.3d at 810–11. In other words,
8    under the second prong of anti-SLAPP, the plaintiff must show a “reasonable probability”
9    of prevailing on its claims for those claims to survive dismissal. See Mindys Cosmetics,
10   Inc. v. Dakar, 611 F.3d 590, 598 (9th Cir. 2010); Chaquico v. Freiberg, No. 17-CV-02423-
11   MEJ, 2018 WL 3368733, at *3 (N.D. Cal. July 10, 2018) (applying Mindys Cosmetics,
12   Inc.’s anti-SLAPP analysis after Planned Parenthood). “Reasonable probability” in the
13   anti-SLAPP statute has a specialized meaning. See Mindys Cosmetics, Inc., 611 F.3d at
14   598; Chaquico, 2018 WL 3368733 at *3. The statute requires only a minimum level of
15   legal sufficiency and triability. See Mindys Cosmetics, Inc., 611 F.3d at 598; Chaquico,
16   2018 WL 3368733 at *3. Indeed, the second step of the anti-SLAPP inquiry is often called
17   the “minimal merit” prong. See Mindys Cosmetics, Inc., 611 F.3d at 598; Chaquico, 2018
18   WL 3368733 at *3. The plaintiff’s burden to establish a probability of prevailing on the
19   merits is not a high burden at the anti-SLAPP stage; courts do not weigh credibility, nor
20   do courts evaluate the weight of the evidence. See Tensor Law P.C. v. Rubin, No. 2:18-
21   CV-01490-SVW-SK, 2019 WL 3249595, at *4 (C.D. Cal. Apr. 10, 2019). Rather, a court
22   must accept as true all evidence favorable to the plaintiff and assess the defendant’s
23   evidence only to determine if it defeats the plaintiff’s submission as a matter of law. See
24   id. Therefore, only a cause of action that lacks even minimal merit should be stricken
25   under anti-SLAPP. Id. Moreover, even where the plaintiff bears the burden of
26   demonstrating an element of his/her claim by clear and convincing evidence, at the anti-
27   SLAPP stage, the plaintiff need show only that the element has “minimal merit”; i.e., a
28   probability that the plaintiff will later be able to produce clear and convincing evidence.
     Case No. 4:19-cv-01751-DMR                         PLAINTIFF’S SUPP. BRIEF RE.
                                                   2    DEFENDANT’S ANTI-SLAPP MTN.
       Case 4:19-cv-01751-DMR Document 49 Filed 09/12/19 Page 4 of 10



1    See Manzari v. Associated Newspapers Ltd., 830 F.3d 881, 889 (9th Cir. 2016); Mindys
2    Cosmetics, Inc., 611 F.3d at 598–99.
3           Summary Judgment Under Rule 56: Under Federal Rule of Civil Procedure 56,
4    a party, at any time until 30 days after the close of discovery, can move for summary
5    judgment, and the court must grant summary judgment if the movant shows that there is
6    no genuine dispute as to any material fact, and that the movant is entitled to judgment as
7    a matter of law. Fed. R. Civ. P. 56. The party moving for summary judgment has both an
8    initial burden of production and the ultimate burden of persuading the court that there is
9    no genuine dispute as to any material fact, and that the movant is entitled to judgment as
10   a matter of law. See Campanelli v. Hershey Co., 765 F. Supp. 2d 1185, 1188 (N.D. Cal.
11   2011). Because summary judgment is a “drastic device,” cutting off a party’s right to
12   present its case to a jury, the moving party bears a “heavy burden” of demonstrating the
13   absence of any triable issue of material fact. Taylor v. First Advantage Background Servs.
14   Corp, 207 F. Supp. 3d 1095, 1099 (N.D. Cal. 2016).
15          Under Rule 56, a party moving for summary judgment who does not have the
16   ultimate burden of persuasion at trial—usually the defendant—has both the initial burden
17   of production and the ultimate burden of persuasion. See Nissan Fire & Marine Ins. Co.
18   v. Fritz Companies, Inc., 210 F.3d 1099, 1102 (9th Cir. 2000). The moving party can carry
19   these burdens by negating an essential element of the opposing party’s claim or by
20   showing that the opposing party does not have and cannot produce enough evidence of
21   an essential element of its claim to carry its ultimate burden of persuasion at trial. See id.
22   If the opposing party must establish one or more elements of its claims by clear and
23   convincing evidence, a motion for summary judgment may be based on a lack of evidence
24   meeting this heightened standard. See In re First All. Mortg. Co., 471 F.3d 977, 999 (9th
25   Cir. 2006). However, this standard:
26          does not denigrate the role of the jury. It by no means authorizes trial on
27          affidavits. Credibility determinations, the weighing of the evidence, and the
            drawing of legitimate inferences from the facts are jury functions, not those
28          of a judge, whether he is ruling on a motion for summary judgment or for a

     Case No. 4:19-cv-01751-DMR                         PLAINTIFF’S SUPP. BRIEF RE.
                                                   3    DEFENDANT’S ANTI-SLAPP MTN.
          Case 4:19-cv-01751-DMR Document 49 Filed 09/12/19 Page 5 of 10


             directed verdict. The evidence of the non-movant is to be believed, and all
1
             justifiable inferences are to be drawn in his favor.
2    Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).
3            Where the party opposing summary judgment bears the burden of proof at trial,
4    that party must make an affirmative showing on all matters placed in issue by the motion.
5    See Browne v. San Francisco Sheriff's Dep't, 616 F. Supp. 2d 975, 986 (N.D. Cal. 2009).
6    In other words, the opposing party must, through their own affidavits and other evidence,
7    identify specific facts showing that there is a genuine issue for trial. See Celotex Corp. v.
8    Catrett, 477 U.S. 317, 324 (1986). A genuine issue for trial exists when the opposing party
9    submits evidence from which a rational juror could draw reasonable inferences about
10   material facts that are necessary elements of the opposing party’s claim. See Triton
11   Energy Corp. v. Square D Co., 68 F.3d 1216, 1221 (9th Cir. 1995). Inferences may be
12   drawn from both the nonmoving party's direct and circumstantial evidence, and such
13   inferences must be viewed in the light most favorable to the nonmoving party. See id. at
14   1220; Anderson, 477 U.S. at 255. In other words, “[a]n issue is genuine if
15   a reasonable trier of fact could find in favor of the nonmoving party.” Rivera v. Philip
16   Morris, Inc., 395 F.3d 1142, 1146 (9th Cir. 2005).
17           While any party may bring a motion for summary judgment at any time until 30
18   days after the close of discovery, under Rule 56(d), the opposing party may request a
19   continuance to conduct discovery. Such a request must be supported by a declaration
20   setting forth specific reasons why it cannot present facts essential to justify its opposition.
21   See Fed. R. Civ. P. 56(d).
22   2.      What, if anything, remains of California’s two-prong burden-shifting
23           approach in federal court after Planned Parenthood?
24           As discussed above, the anti-SLAPP statute requires a two-prong burden-shifting
25   approach, whereby the moving party must first establish that the challenged claim arises
26   from protected activity. See Ramachandran, 359 F. Supp. 3d at 810–11. In other words,
27   under the first anti-SLAPP prong, the defendant must make an initial prima facie showing
28   that the plaintiff's claim arises from an act in furtherance of the defendant's rights of
     Case No. 4:19-cv-01751-DMR                          PLAINTIFF’S SUPP. BRIEF RE.
                                                   4     DEFENDANT’S ANTI-SLAPP MTN.
          Case 4:19-cv-01751-DMR Document 49 Filed 09/12/19 Page 6 of 10



1    petition or free speech. See Id.
2            In order to obtain the relief provided under anti-SLAPP, the moving party must
3    prevail on both prongs. See Ramachandran, 359 F. Supp. 3d at 820 and passim. This is
4    an important aspect of anti-SLAPP, because unlike motions under Rules 12 and 56, a
5    prevailing moving party under anti-SLAPP may recover their attorney’s fees. See id. Thus,
6    if a moving party seeks both to strike the challenged claim and recover their attorney’s
7    fees, both prongs of anti-SLAPP must be satisfied. Otherwise, the moving party could
8    obtain relief (i.e. attorney’s fees) under the anti-SLAPP statute without satisfying the
9    requirements of the statute.
10           Federal courts interpreting anti-SLAPP since Planned Parenthood have continued
11   to apply the conventional two-prong approach. See Tensor Law P.C. v. Rubin, No. 2:18-
12   CV-01490-SVW-SK, 2019 WL 3249595, at *4 (C.D. Cal. Apr. 10, 2019); Nat'l Abortion
13   Fed'n v. Ctr. for Med. Progress, No. 15-CV-03522-WHO, 2018 WL 5879786, at *10 (N.D.
14   Cal. Nov. 7, 2018); Iglesia ni Cristo v. Cayabyab, No. 18-CV-00561-BLF, 2019 WL
15   3997474,     at   *2   (N.D.   Cal.   Aug.   23,   2019);     Laub   v.   Horbaczewski,   No.
16   LACV1706210JAKKSX, 2019 WL 3492402, at *12 (C.D. Cal. July 30, 2019).
17           Because Defendant filed an anti-SLAPP motion (as opposed to a motion for
18   summary judgment), Defendant must prevail on both prongs of their anti-SLAPP motion
19   to strike Plaintiff’s claim and to recover attorney’s fees.
20   3.      Does the plaintiff then need to show a “probability of prevailing on the
21           challenged claims”?
22           Yes. If the defendant making an anti-SLAPP motion makes a threshold showing
23   that the challenged claim arises from protected conduct, the court must then determine
24   whether the plaintiff has demonstrated a reasonable probability of prevailing on the claim.
25   See Mindys Cosmetics, Inc., 611 F.3d at 598; Anheuser-Busch Companies, LLC v. Clark,
26   764 F. App'x 594 (9th Cir. 2019). As discussed above, the phrase “reasonable probability”
27   in the anti-SLAPP statute has a specialized meaning; often called the “minimal merit”
28   prong, the “reasonable probability” standard requires the plaintiff to show only that its
     Case No. 4:19-cv-01751-DMR                          PLAINTIFF’S SUPP. BRIEF RE.
                                                   5     DEFENDANT’S ANTI-SLAPP MTN.
          Case 4:19-cv-01751-DMR Document 49 Filed 09/12/19 Page 7 of 10



1    claims have a minimum level of legal sufficiency and triabilty. See Mindys Cosmetics, Inc.
2    v. Dakar, 611 F.3d at 598
3    4.      How do these standards reconcile with Planned Parenthood’s mandate that
4            anti-SLAPP motions shall be analyzed under either Rule 12 or Rule 56?
5            In Planned Parenthood, the Ninth Circuit explained that if a defendant makes an
6    anti-SLAPP motion founded on purely legal arguments, “then the analysis is made under
7    Fed. R. Civ. P. 8 and 12 standards.” Planned Parenthood Fed'n of Am., Inc., 890 F.3d at
8    833. On the other hand, when an anti-SLAPP motion challenges the factual sufficiency of
9    a claim, “then the Federal Rule of Civil Procedure 56 standard will apply.” Id. at 834.
10           The federal cases applying anti-SLAPP since Planned Parenthood have found that
11   the above-quoted language means that after the defendant satisfies the first prong of the
12   anti-SLAPP statute, the court must determine whether the motion challenges the legal
13   sufficiency of a claim as pled in the complaint or whether the motion challenges the factual
14   sufficiency of claim to be evaluated in light of the plaintiff’s evidentiary submissions. See,
15   e.g., UCP Int'l Co. Ltd. v. Balsam Brands Inc., No. 3:18-CV-07579-WHO, 2019 WL
16   1995768, at *5 (N.D. Cal. May 6, 2019); Tensor Law P.C., 2019 WL 3249595, at *4; Appel
17   v. Wolf, No. 18CV814 L (BGS), 2018 WL 6726797, at *2 (S.D. Cal. Dec. 20, 2018); Nat'l
18   Abortion Fed'n, 2018 WL 5879786, at **10–11. In making this determination, courts have
19   looked to the arguments in the defendant’s motion and whether the defendant submitted
20   declarations and exhibits in support of their motion. See, e.g. Clifford v. Trump, 399 F.
21   Supp. 3d 915, 922 (C.D. Cal. 2018); Tensor Law P.C., 2019 WL 3249595, at *4; Appel,
22   2018 WL 6726797, at *3.
23           If an anti-SLAPP motion challenges the legal sufficiency of a plaintiff’s claim, the
24   court must decide whether the complaint contains sufficient factual matter, if accepted as
25   true, to state a claim for relief that is plausible on its face. See Tensor Law P.C, 2019 WL
26   3249595, at *5 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). By comparison, if
27   an anti-SLAPP motion challenges the factual sufficiency of a plaintiff’s claim, the court
28   must decide, without resolving evidentiary conflicts, whether the plaintiff's showing, if
     Case No. 4:19-cv-01751-DMR                         PLAINTIFF’S SUPP. BRIEF RE.
                                                   6    DEFENDANT’S ANTI-SLAPP MTN.
          Case 4:19-cv-01751-DMR Document 49 Filed 09/12/19 Page 8 of 10



1    accepted by the trier of fact, would be sufficient to sustain a favorable judgment.
2    Ramachandran, 359 F. Supp.3d at 810–11. As discussed above, anti-SLAPP requires
3    only a minimum level of legal sufficiency and triability (i.e. minimal merit), and the plaintiff’s
4    burden to establish the probability of prevailing on the merits is not high.
5            The showing required by a plaintiff to defeat an anti-SLAPP motion based on a
6    factual challenge is similar to, through different from, the plaintiff’s burden in opposing
7    summary judgment under Rule 56. Under Rule 56, a party without the ultimate burden of
8    persuasion at trial has both the initial burden of production and the ultimate burden of
9    persuasion on a motion for summary judgment. See Nissan Fire & Marine Ins. Co., 210
10   F.3d at 1102. A moving defendant can meet these burdens by showing the absence of
11   evidence supporting the plaintiff’s case. See id. Once a moving defendant has made such
12   a showing, the opposing plaintiff must produce evidence that is sufficiently probative to
13   permit a reasonable trier of fact to find in favor of the plaintiff. See Triton Energy Corp.,
14   68 F.3d at 1221.
15           By contrast, under anti-SLAPP, the Court must decide whether there is a minimum
16   level of legal sufficiency and triability—i.e. whether the plaintiff has stated and
17   substantiated a legally sufficient claim. See Mindys Cosmetics, Inc., 611 F.3d at 598. In
18   other words, under anti-SLAPP, the court must decide whether the plaintiff has shown a
19   “reasonable probability” of prevailing on its claims, i.e. minimal merit. See Mindys
20   Cosmetics, Inc., 611 F.3d at 598; Chaquico, 2018 WL 3368733, at *3.
21   5.      To prevail on the motion, does the defendant to need to show that “there is
22           no genuine dispute as to any material fact” on the merits of plaintiff’s
23           defamation claim, as under a standard Rule 56 motion?
24           Yes, but the defendant must also show more. To prevail on an anti-SLAPP motion,
25   the defendant must not only show that there is no genuine dispute as to any material fact,
26   the defendant must also show that, without weighing the credibility or the comparative
27   probative strength of competing evidence, that the plaintiff’s claim lacks legal
28   sufficiency—i.e. that the plaintiff does not even have a “reasonable probability” of
     Case No. 4:19-cv-01751-DMR                            PLAINTIFF’S SUPP. BRIEF RE.
                                                    7      DEFENDANT’S ANTI-SLAPP MTN.
          Case 4:19-cv-01751-DMR Document 49 Filed 09/12/19 Page 9 of 10



 1   prevailing on its claims. See Mindys Cosmetics, Inc., 611 F.3d at 598. As discussed
 2   above, “reasonable probability” in the anti-SLAPP statute has a specialized meaning,
 3   meaning only a minimum merit—i.e. a minimal level of legal sufficiency and triability. Id.
 4   6.      Which of Defendant’s challenges are factual and which are legal?
 5           Limited Purpose Public Figure: In their anti-SLAPP motion, Defendant argues that
 6   Plaintiff is a limited-purpose public figure who must make a heighted evidentiary showing
 7   regarding Defendant’s actual malice. “Whether an individual is a public figure is a question
 8   of law that must be assessed through a totality of the circumstances.” Manzari, 830 F.3d
 9   at 888. More specifically, whether a defamation plaintiff is a limited-purpose public figure is
10 a mixed question of law and fact; the trial court must determine the predicate facts upon

11 which it must then conclude whether, as a matter of law, the plaintiff is or is not a limited-

12 purpose public figure. See Denney v. Lawrence, 22 Cal. App. 4th 927, 933 (1994). The

13 jury has no role in determining whether a plaintiff is a limited-purpose public figure. See

14 Stolz v. KSFM 102 FM, 30 Cal. App. 4th 195, 203 (1994).

15           Actual Malice: In their anti-SLAPP motion, Defendant argues that Plaintiff has
16 failed to submit sufficient evidence of actual malice (i.e. knowledge of falsity or reckless

17 disregard of falsity). “The question of whether evidence in the record is sufficient to support

18 a finding of actual malice is one of law.” Kaelin v. Globe Commc'ns Corp., 162 F.3d 1036,

19 1039 (9th Cir. 1998). The appropriate summary judgment question is whether a

20 reasonable jury could find, by clear and convincing evidence, that Defendant acted

21 with actual malice. See id. If so, the jury must ultimately decide whether the defendant

22 acted with actual malice. See Judicial Council Of California Civil Jury Instruction 1700; see

23 also Crane v. Arizona Republic, 972 F.2d 1511, 1517 (9th Cir. 1992) (“Whether the

24 evidence in the record is sufficient to permit the question of actual malice to go to a jury is

25 a question of law that we review de novo.”).

26           Defamatory Nature of Statements: In their anti-SLAPP motion, Defendant argues
27   that some of the Tweets at issue are not defamatory, and more specifically, that they are
28   not of and concerning Plaintiff. Whether a statement is reasonably susceptible to a
     Case No. 4:19-cv-01751-DMR                          PLAINTIFF’S SUPP. BRIEF RE.
                                                   8     DEFENDANT’S ANTI-SLAPP MTN.
          Case 4:19-cv-01751-DMR Document 49 Filed 09/12/19 Page 10 of 10



1    defamatory meaning is a question of law. See Woods v. Prot. One Alarm Monitoring, Inc.,
2    628 F. Supp. 2d 1173, 1188 (E.D. Cal. 2007). Similarly, whether a statement can be
3    reasonably interpreted as referring to the plaintiff is a question of law. See SDV/ACCI,
4    Inc. v. AT & T Corp., 522 F.3d 955, 959 (9th Cir. 2008). However, where a statement is
5    susceptible to a defamatory meaning and where a statement can reasonably be
6    interpreted as referring to the plaintiff, a factual question for the jury exists. See Kaelin,
7    162 F.3d at 1040.
8    7.       Are there any issues that the Court cannot decide at summary judgment?
9             Yes. The Court can decide the issues identified under Heading No. 6, but only to
10   the extent identified within that section, and only to the extent a trial is not necessary for
11   the Court’s resolution of these issues. More specifically, the Court can decide at summary
12   judgment: a) whether Plaintiff is a limited-purpose public figure, b) whether a reasonable
13   juror could find that Defendant acted with actual malice, and c) whether the statements
14   at issue are reasonably susceptible to a defamatory meaning and whether the statements
15   at issue can reasonably be interpreted as referring to the plaintiff. Regarding questions
16   (b) and (c), if the Court finds in the affirmative, the jury must ultimately decide those
17   issues.
18   8.       Plaintiff’s Acknowledgment
19            Plaintiff acknowledges that he is requesting a ruling on Defendant’s anti-SLAPP
20   motion on the current record according to the standards set forth in this supplemental
21   briefing. Plaintiff further acknowledges that he understands that he may not bring another
22   Rule 56 motion later in this case (though Plaintiff notes that he has not yet filed any such
23   motion).
24   Respectfully Submitted,
25    DATED: September 12, 2019                   KRONENBERGER ROSENFELD, LLP
26
                                                  By:         s/Jeffrey M. Rosenfeld
27                                                             Jeffrey M. Rosenfeld
28                                                Attorneys for Plaintiff Peter Todd
     Case No. 4:19-cv-01751-DMR                         PLAINTIFF’S SUPP. BRIEF RE.
                                                   9    DEFENDANT’S ANTI-SLAPP MTN.
